Exhibit C
        Case 7:20-cv-00465-LSC Document 19 Filed 07/21/20 Page 1 of 24                        FILED
                                                                                      2020 Jul-21 PM 02:24
                                                                                     U.S. DISTRICT COURT
                                                                                         N.D. OF ALABAMA


                IN THE UNITED STATES DISTRICT COURT
              FOR THE NORTHERN DISTRICT OF ALABAMA
                         WESTERN DIVISION
WAGNER SHOES, LLC,                       )
                                         )
      Plaintiff,                         )
                                         )
vs.                                      ) CIVIL ACTION NO. 7:20-cv-00465-LSC
                                         )
AUTO-OWNERS INSURANCE                    )
COMPANY,                                 )
                                         )
      Defendant.                         )

        MOTION TO DISMISS FOURTH AMENDED COMPLAINT
                AND MEMORANDUM IN SUPPORT
      Defendants Auto-Owners Insurance Company (“Auto-Owners”) and Owners

Insurance Company (“Owners”) (collectively “Defendants”) move the Court for

dismissal of the Fourth Amended Complaint pursuant to Federal Rule of Civil

Procedure 12(b)(6) and in support state as follows:

      Plaintiff Wagner Shoes LLC (“Wagner”) operates a Tuscaloosa shoe store. It

closed its doors for several weeks in response to retail shutdown orders from its

Mayor and Governor. Now it is suing both Auto-Owners and Owners seeking

payment for its lost profits “caused by the COVID-19 agent and the business

interruption caused by the closure orders.” (Doc. 17 at 16, ¶ 32). However, Plaintiff’s

policy was issued by Owners, who is the only entity with any contractual relationship

with Plaintiff. (See Ex. A at 8; Doc. 17 at 3, n.3). The policy it issued requires “direct
           Case 7:20-cv-00465-LSC Document 19 Filed 07/21/20 Page 2 of 24



physical loss of or damage to property” to trigger coverage. But there is no

allegation of a physical injury to Plaintiff’s property, or even the presence of any

virus. Wagner’s Fourth Amended Complaint thus fails to state a claim for which

relief can be granted.

                              FACTUAL BACKGROUND

       A.      Plaintiff’s Allegations Rely on the Policy
       Wagner’s most recent complaint is devoid of factual details describing

Wagner’s business. (See Doc. 17). In previous versions Wagner stated that it owns

and operates the retail store “Wagner’s Shoes for Kids” in Tuscaloosa, Alabama.

(Doc. 15 at 13, ¶ 21). Wagner closed its doors, as did other retail stores, in

compliance with Tuscaloosa Mayor Walt Maddox’s order dated March 26, 2020,

and subsequently the State of Alabama’s public health order dated March 27, 2020.

(Id. at ¶¶ 20–21). Such Orders mandated the closure of all “non-essential businesses

and services” including “clothing, shoe, and clothing-accessory stores.”1

       Wagner states that it seeks reimbursement for losses “directly caused by the

COVID-19 agent and the business interruption caused by the closure orders.” (Doc.


       1
         The March 26, 2020 order issued by Tuscaloosa Mayor Walter Maddox and March 27,
2020 statewide order issued by Alabama State Health Officer, Scott Harris are available at:
https://www.tuscaloosa.com/covid19        (last    viewed        May       31,     2020)      and
https://www.alabamapublichealth.gov/legal/orders.html (last viewed May 31, 2020), respectively.
The current version of the complaint also includes a listing of five closure orders (including the
above) affecting Tuscaloosa businesses. (Doc. 17 at 14, n. 14)




                                                2
        Case 7:20-cv-00465-LSC Document 19 Filed 07/21/20 Page 3 of 24



17 at 16-17, ¶ 32). Wagner makes several general allegations about COVID-19 and

how it is thought to be transmitted, but it makes no allegations that the virus was

ever detected in the store or that it physically contaminated any of Wagner’s property

or inventory. (Id. at 4-16).

      At the time of the shutdown Wagner owned a commercial insurance policy

issued by Owners, Policy # 49-585-800-01, which contained a Businessowner’s

Special Property Coverage Form (BP 00 02 0187). (Id. at 14, ¶¶ 24, 25). The named

insured in that policy is Wagner’s Shoe[s] LLC, which operates three retail shoe

businesses, but the only property listed in the Declarations is “1825 McFarland

Blvd,” the location of Wagner’s Shoes for Kids. (See Ex. A at 1, 10).

      Wagner cites Coverage A in that policy form, which promises payment for

“direct physical loss of or damage to Covered Property at the premises described in

the Declarations caused by or resulting from any Covered Cause of Loss.” (Doc. 17

at 14, ¶ 25) (emphasis added). Wagner, which is a lessor of the premises, rightly

states that “Covered Property” would include its “permanently installed fixtures”

and its “personal property used to maintain or service the building.” (Id. at 15, ¶ 26).

However, Wagner’s Fourth Amended Complaint is silent as to any specific “direct

physical loss.” It alleges only “business interruption caused by the closure orders”

as the cause of its loss. (Id. at 16, ¶ 32). The Complaint also includes general




                                           3
        Case 7:20-cv-00465-LSC Document 19 Filed 07/21/20 Page 4 of 24



conclusory allegations that Plaintiff sustained losses due to COVID-19. (Id. at 16,

¶¶ 29, 32).

      Wagner alleges that it “extended a claim for contractual property damage,

business interruption, and ongoing property damage caused by the COVID-19

agent” to its insurance agent March 27, 2020. (Id. at 16, ¶ 29). Wagner states it was

promptly notified by the agent and Auto-Owners that its claim did not fall within

coverage on April 6, 2020. (Id.) It filed this lawsuit the next day, April 7, 2020. (Doc.

1). It then filed: a First Amended Complaint on April 14, 2020 (Doc. 9); Second

Amended Complaint on June 8, 2020 (Doc. 12); Third Amended Complaint on June

22, 2020 (Doc. 15); and Fourth Amended Complaint on July 7, 2020. (Doc. 17).

Wagner asserts claims for Declaratory Judgment (Count 1); Breach of Contract

(Count 2); Bad Faith (Count 3); Institutional Bad Faith (Count 4); and

Negligence/Wantonness (Count 5). (Id. at 16–20). All of these claims are due to be

dismissed.

      B.      The Applicable Businessowners Policy Provisions
      Wagner’s lawsuit cites the insurance policy (No. 49-585-800-01) as the basis

for relief, and thus the policy is incorporated therein by reference for the Court to

consider in evaluating whether the Fourth Amended Complaint states a sufficient

claim for relief. See SFM Holdings, Ltd. v. Banc of Am. Sec. LLC, 600 F.3d 1334,

1337 (11th Cir. 2002) (A court may consider a document incorporated by reference



                                           4
        Case 7:20-cv-00465-LSC Document 19 Filed 07/21/20 Page 5 of 24



where “it is (1) central of the plaintiff’s claim, and (2) its authenticity is not

challenged.”); see also Lawson v. Federal Ins. Co., No. 4:17-cv-01387-SGC, 2018

WL 6171430, *2 (N.D. Ala. Nov. 26, 2018) (considering insurance policy and

plaintiff’s claim for benefits attached to a Motion to Dismiss, where the documents

were “incorporated by reference”). A full copy of the Owners policy identified as

Policy No. 49-585-800-01 is attached hereto as Exhibit A.

      Wagner’s policy contains a property insurance form under which coverage is

triggered only by a “direct physical loss of or damage to Covered Property….” (Ex.

A at 42). Such policies generally afford benefits to restore a policyholder to its pre-

loss condition by repairing the damaged property or paying for its replacement if

irreparable. It also pays for related business losses and clean-up expenses provided

there was a predicate covered loss (physical damage). However, losses that consist

of only economic injuries, such as lost income, typically do not fall within coverage

(as they do not here).

      The basic insuring agreement in Wagner’s policy states as follows:

             A. COVERAGE

             We will pay for direct physical loss of or damage to
             Covered Property at the premises described in the
             Declarations caused by or resulting from any Covered
             Cause of Loss.

Id. (emphasis added). “Covered Property” means property of the insured “at the

premises described in the Declarations,” specifically Wagner’s store at 1825


                                          5
           Case 7:20-cv-00465-LSC Document 19 Filed 07/21/20 Page 6 of 24



McFarland Boulevard. (Id. at 10). “Covered Cause of Loss” is defined in pertinent

part as “RISKS OF DIRECT PHYSICAL LOSS unless the loss is: a. Excluded in

Section B., Exclusions....” (Id. at 43).

          The general grant of coverage for direct physical loss, as quoted above, is also

expressly extended to certain consequential expenses entitled “Business Income”

and “Extra Expense” coverage, as modified by Endorsement (54227 (8-00)), which

states:

                f.     Business Income

                Subject to the Limit of Insurance provisions of this
                endorsement, we will pay for the actual loss of Business
                Income you sustain due to the necessary suspension of
                your “operations” during the “period of restoration”. The
                suspension must be caused by direct physical loss of or
                damage to property at the described premises, including
                personal property in the open (or in a vehicle) within the
                distance shown in the Declarations under BUSINESS
                PERSONAL PROPERTY – EXPANDED COVERAGE,
                caused by or resulting from a Covered Cause of Loss.
                                           ….
                g.    Extra Expenses

                Subject to the Limit of Insurance provisions of this
                endorsement, we will pay necessary Extra Expenses you
                incur during the “period of restoration” that you would not
                have incurred if there had been no direct physical loss or
                damage to property at the described premises, including
                personal property in the open (or in a vehicle) within the
                distance shown in the Declarations under BUSINESS
                PERSONAL PROPERTY – EXPANDED COVERAGE,
                caused by or resulting from a Covered Cause of Loss.
                                            ….



                                              6
           Case 7:20-cv-00465-LSC Document 19 Filed 07/21/20 Page 7 of 24



(Id. at 79) (emphasis added).

       This particular Policy, unlike some other property policies, does not contain

an applicable Civil Authority Coverage Form.2

                LEGAL STANDARD FOR MOTION TO DISMISS
       The rules of court require that “a complaint must contain sufficient factual

matter, accepted as true, to state a claim to relief that is plausible on its face.”

Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009); Bell Atlantic Corp. v. Twombly, 550

U.S. 544, 571 (2007); see FED. R. CIV. P. 8(a)(2). That is, the complaint must

contain “a short and plain statement of the claim showing that the pleader is entitled

to relief” in order to give the defendant and court fair notice of both the claim and

the supporting grounds. Twombly, 550 U.S. at 555. In order to survive a Rule



       2
           The Policy does have an "Ordinance or Law" Endorsement that affords coverage for
losses to an undamaged portion of a building caused by the enforcement of any ordinance or law
that: (a) [r]equires the demolition of parts of the same property not damaged by a Covered Cause
of Loss; (b) [r]egulates the construction or repair of buildings, or establishes zoning or land; and
(c) is in force at the time of the loss. (See id. at 75). The "Ordinance or Law" Endorsement is not
applicable to the facts alleged in the Fourth Amended Complaint, which do not involve demolition
or regulation of construction and repair of buildings.

        The Policy also contains an Electronic Equipment Endorsement. (Doc. 13-1 at 82). That
endorsement provides business interruption and extra expense coverage, for “direct physical loss
of or damage to” Scheduled Electronic equipment (e.g. air conditioning units, laptops) and
Unscheduled Electronic Equipment. The Endorsement includes Business Income and Extra
Expense coverage, for business interruption caused by the physical loss or damage to Electronic
Equipment, including losses related to prohibition of access to the equipment by order of civil
authority. (Doc. 13-1 at 84). Wagner has never claimed and the Complaint does not allege loss of
income due to damage to Electronic Equipment.




                                                 7
        Case 7:20-cv-00465-LSC Document 19 Filed 07/21/20 Page 8 of 24



12(b)(6) motion to dismiss, the plaintiff’s complaint must contain enough “factual

allegations to raise a right to relief above the speculative level,” and those facts must

“state a claim to relief that is plausible on its face.” Twombly, 550 U.S. at 570.

      The process of determining whether a complaint meets this standard “is a

context-specific task that requires the reviewing Court to draw on its judicial

experience and common sense.” Iqbal, 556 U.S. at 679. A pleading does not satisfy

the requirements of Rule 8 when it merely “leaves open the possibility that a plaintiff

might later establish some set of undisclosed facts to support recovery.” Twombly,

550 U.S. at 561. “Nor does a complaint suffice if it tenders ‘naked assertions’ devoid

of ‘further factual enhancement.’” Iqbal, 556 U.S. at 678. “[C]onclusory allegations,

unwarranted deductions of fact or legal conclusions masquerading as facts will not

prevent dismissal.” Oxford Asset Mgmt., Ltd. v. Jaharis, 297 F.3d 1182, 1188 (11th

Cir. 2002). And where there are dispositive issues of law, a court may dismiss a

claim regardless of the alleged facts. Marshall Cnty. Bd. of Educ. v. Marshall Cnty.

Gas Dist., 992 F.2d 1171, 1174 (11th Cir. 1993).

                               LEGAL ARGUMENT

I.    Wagner has failed to plead “direct physical loss of or damage to covered
      property.”
      The main flaw in Wagner’s complaint is that it does not allege the presence

of any virus on the insured property or any other source of direct physical loss of

tangible property. Instead, it alleges only business interruption caused by COVID-


                                           8
           Case 7:20-cv-00465-LSC Document 19 Filed 07/21/20 Page 9 of 24



19 closure orders. The policy provides coverage only for “direct physical loss of or

damage” to covered property. It does not provide any coverage for civil authority

orders resulting in loss of business income—the only alleged factual basis for

Plaintiff’s claim.

       Taking the facts in the Fourth Amended Complaint as true, Wagner has not

shown an entitlement to relief (no “direct physical loss of or damage” to covered

property) and Defendants’ Motion to Dismiss is due to be granted. See, e.g.,

Robinson v. Liberty Mut. Ins. Co., 958 F.3d 1137 (11th Cir. 2020) (applying

Alabama law in affirming dismissal of breach of contract and bad faith claims under

Rule 12(b)(6) based upon the ordinary meaning of the terms of an insurance policy

that excluded coverage for “insects” and “vermins”); see also Goldberg v. National

Union Fire Ins. Co., 143 F. Supp. 3d 1283, 1291 (S.D. Fla. 2015) (dismissal is

appropriate “when a review of the insurance policy and underlying claim for which

coverage is sought reveals that the claim is not covered”), aff'd sub nom. Stettin v.

National Union Fire Ins. Co., 861 F.3d 1335 (11th Cir. 2017).

       It is well-established in Alabama that where there is “no ambiguity in its

terms, an insurance contract must be enforced as written.” 3 Monninger v. Group Ins.


       3
         Alabama applies the traditional rule of lex loci contractus to insurance contracts, such
that “a contract is governed by the law of the jurisdiction within which the contract is made.”
Lifestar Response of Ala., Inc. v. Admiral Ins. Co., 17 So. 3d 200, 213 (Ala. 2009). The Wagner
policy indicates it was written for an Alabama company and delivered to an Alabama address. (See
Ex. A at 1). Thus, Alabama law applies. See Thompson v. Acceptance Ins. Co., 689 So. 2d 89, 92
(Ala. Civ. App. 1996) (“The ‘delivered or issued for delivery’ rule comports with Alabama’s

                                               9
        Case 7:20-cv-00465-LSC Document 19 Filed 07/21/20 Page 10 of 24



Serv. Ctr., 494 So. 2d 41, 43 (Ala. 1986). The insured bears the initial burden of

proving the existence of coverage under an insurance policy. FCCI, Inc. v. Capstone

Process Sys., LLC, 49 F. Supp. 3d 995, 998 (N.D. Ala. 2014) (citing Colonial Life

& Acc. Ins. Co. v. Collins, 280 Ala. 373, 194 So. 2d 532, 535 (Ala. 1967)). The

insurer bears the burden of proving an exclusion applies. Pennsylvania Nat. Mut.

Cas. Ins. Co. v. St. Catherine of Siena Parish, 790 F.3d 1173, 1181 (11th Cir. 2015)

(citing Acceptance Ins. Co. v. Brown, 832 So. 2d 1, 12 (Ala. 2001)). “If the terms

within a contract are plain and unambiguous, the construction of the contract and its

legal effect become questions of law for the court . . . .” Nationwide Ins. Co. v.

Rhodes, 870 So. 2d 695, 697 (Ala. 2003) (citing McDonald v. U.S. Die Casting &

Dev. Co., 585 So.2d 853, 855 (Ala. 1991)).

       In the present case, Wagner’s policy provided insurance for the risk of “direct

physical loss of or damage to Covered Property . . . caused by or resulting from any

Covered Cause of Loss.” (Ex. A at 42) (emphasis added). The policy defines

“Covered Causes of Loss” as “RISKS OF DIRECT PHYSICAL LOSS unless the loss

is: a. Excluded in Section B., Exclusions….” (Ex. A at 43).

       In other words, the presence of “direct physical loss or damage to property”

is necessary to trigger coverage. Id. Wagner’s Fourth Amended Complaint, even



application of the lex loci contractus rule—the rule that the law of the state where the contract is
made governs the interpretation of an insurance policy.”)


                                                10
          Case 7:20-cv-00465-LSC Document 19 Filed 07/21/20 Page 11 of 24



given a liberal reading, contains no allegations of any physical damage to its

property; it relies instead on losses sustained from the closure of its business under

certain governmental orders. Wagner’s conclusory allegation of “property damage

caused by the COVID-19 agent”4 in the abstract will not suffice for purposes of

federal pleading standards. Iqbal, 556 U.S. at 678.

      The fact that Wagner’s policy is what some courts have described as an “All-

Risk” policy does not alleviate its initial burden to plead and demonstrate physical

damage to property, contrary to its claim otherwise. (Doc. 17 at 15, ¶27). As this

Court stated in Travelers Property Casualty Company of America v. Brookwood,

LLC: “[A]n all-risk policy mean[s] that it provides coverage for all physical damage

to covered property unless a cause of loss is specifically excluded or limited.” 283

F. Supp. 3d 1153, 1160 (N.D. Ala. 2017) (citing St. Paul Fire & Marine Ins. Co. v.

Britt, 203 So. 3d 804, 809–810 (Ala. 2016)) (emphasis added). In order for Wagner

to meet its initial coverage burden, it must demonstrate that “its covered property

was fortuitously physically damaged through no misconduct or fraud on [Wagner’s]

part.” Id. (emphasis added).

      The Fourth Amended Complaint contains no allegation that Wagner’s

physical property was damaged but instead cites only business losses due to its



      4
          (See Doc. 17 at 16, ¶ 29).


                                         11
           Case 7:20-cv-00465-LSC Document 19 Filed 07/21/20 Page 12 of 24



mandated closing. (Doc. 17). Thus, the allegations, even if taken to be true, do not

establish coverage under the Businessowners Special Property Form.

       Wagner’s policy, unlike some property insurance policies, does not contain

any provisions affording coverage for business interruption losses caused by a Civil

Authority Order. That is one of the distinguishing facts from certain other recently-

filed cases that rely on various Civil Authority provisions in seeking coverage for

COVID-19 losses. Those cases cite policy provisions that are alleged to specifically

include coverage for losses due to civil authority orders, under some circumstances.

For example, some policies provide Civil Authority coverage if (among other things)

damage to property occurs either at the premises or near the premises, resulting in a

civil authority order prohibiting access to the property.5 Wagner’s policy contains

no such provision. Thus, the Fourth Amended Complaint does not plead a claim that

falls within the policy’s insuring agreement; indeed, it shows the opposite. The

motion to dismiss is due to be granted.

II.    Under Alabama law, “direct physical loss of or damage to covered
       property” does not mean business losses occasioned by civil ordinance.




       5
           See, e.g., El Novillo Restaurant, et al. v. Certain Underwriters at Lloyd’s London, et al.,
Case No. 1:20-cv-021525 (S.D. Fla. filed Apr. 4, 2020) at (Docs. 1, 1-2); Big Onion Tavern
Group, LLC, et al v. Society Ins. Inc., Case No. 1:20-cv-02005 (N.D. Ill. filed March 27, 2020) at
(Docs. 1, 1-1); Sandy Point Dental PC v. The Cincinnati Ins. Co., Case No. 1:20-cv-02160 (N.D.
Ill. filed Apr. 6, 2020) at (Docs. 1, 1-1); Frosch Holdco, Inc. v. The Travelers Indemnity Co., Case
No. 4:20-cv-01478 (S.D. Texas filed April 24, 2020) at (Docs. 1, 1-2).


                                                 12
       Case 7:20-cv-00465-LSC Document 19 Filed 07/21/20 Page 13 of 24



      As noted in the previous section, Wagner’s Fourth Amended Complaint does

not allege the presence of COVID-19 germs on its premises or any other actual

physical damage to its property. Even if it did allege that virus germs were present,

such facts would not constitute “direct physical loss of or damage to property” under

Alabama law because the germs can be cleaned off, leaving no lasting harm or

disfigurement. In fact, Wagner’s lawsuit now alleges only losses attributed to

“business interruption caused by the closure orders.” (See Doc. 17 at 16, ¶ 32). Such

purely economic business losses do not equate to “physical damage” under an

insurance policy in Alabama and other jurisdictions.

      Where a term such as “direct physical loss” is undefined in the policy,

Alabama courts look to its ordinary meaning, giving the words their “common

interpretation” which “persons with usual and ordinary understanding would

[ascribe to the words] when used to express the purpose for which they are

employed.” Alabama Farm Bureau Mut. Cas. Co. Ins. Co. v. Goodman, 279 Ala.

538, 541, 188 So. 2d 268, 270 (1966); see also Safeway Ins. Co. v. Herrera, 912 So.

2d 1140, 1143 (Ala. 2005) (explaining that Alabama courts give the terms the

meaning that “a reasonably prudent person applying for insurance would have

understood the term[s] to mean”).

      Existing Alabama law construes “direct physical loss” as more than a mere

economic loss; it means a tangible change that results in physical alteration of the



                                         13
       Case 7:20-cv-00465-LSC Document 19 Filed 07/21/20 Page 14 of 24



property. This issue was addressed by this Court in Camp’s Grocery, Inc. v. State

Farm Fire & Cas. Co., No. 4:16-cv-0204-JEO, 2016 WL 6217161, at *1 (N.D. Ala.

2016). Three credit unions sued Camp’s (the policyholder) alleging that its computer

network was hacked and the confidential data of its customers was compromised. In

seeking insurance benefits under a property insurance form, Camp’s argued that the

three credit unions’ losses, which necessitated replacing the customers’ physical

debit cards, were covered “property damage” because the cards were tangible

property that could be touched and handled. Id. at *7. This Court disagreed. It found

that the corrupted credit data resulted only in economic loss creating “the need to

issue replacement cards with new electronic data” and not “physical harm or damage

to any cards as tangible property.” Id. at *8. (emphasis added).

      This Court in Camp’s relied on the seminal Alabama case on this issue,

American States Insurance Co. v. Martin, 662 So. 2d 245 (Ala. 1995). In Martin, a

policyholder claimed that its security instruments were exposed to unsafe financial

conditions which “caused property loss or damage or loss of use . . . of the property.”

Id. at 249. The Alabama Supreme Court stated that such “economic losses like lost

profits, loss of an anticipated benefit of a bargain, and loss of an investment, do not

constitute damage or injury to `tangible property.’” Id. at 249. The court noted that

the policy contemplates a risk associated with “the assumption that tangible

property, unlike an economic interest, is generally subject to physical damage or



                                          14
       Case 7:20-cv-00465-LSC Document 19 Filed 07/21/20 Page 15 of 24



destruction.” Id. at 249. It cited several cases for the rule that “purely economic

losses are not included in” the definition of “tangible property.” See id. at 248–49

(citing Grayber v. State Farm Fire & Cas. Co., 797 P.2d 214 (1990) (lost business

and injury to reputation and goodwill are not damage to tangible property under a

business owner’s policy); Travelers Indemnity Co. v. State, 680 P.2d 1255 (Ariz.

App. 1984) (loss of investment represented by an investment certificate not a loss of

tangible property); Keating v. National Union Fire Ins. Co. of Pittsburgh, 995 F.2d

154 (9th Cir. 1993) (economic loss is not damage or injury to tangible property

covered by a comprehensive general liability policy)).

      The holding in Martin has been followed in multiple Alabama cases. For

example, in State Farm Fire and Casualty Co. v. Sexton & Sexton, Inc., the Middle

District of Alabama construed an accounting firm’s Businessowners policy that

defined property damage as “a physical injury to or destruction of tangible property.”

985 F. Supp. 1336 (M.D. Ala. 1997). That action involved a business owner’s claim

for economic losses and harm to the owner’s credit rating caused by his

spouse/employee’s acts of insurance fraud. The Court held that such “loss of

business” is “economic loss” which does not qualify as tangible “property damage.”

Id.; see also Thorn v. American States Ins. Co., 266 F. Supp. 2d 1346, 1353 (M.D.

Ala. 2002) (holding “[l]oss of money” from a contractual business dispute does not

qualify as property damage under Alabama law as “[a] physical injury to tangible



                                         15
       Case 7:20-cv-00465-LSC Document 19 Filed 07/21/20 Page 16 of 24



property must occur.”); Gunnin v. State Farm Fire & Cas. Co., 508 F. Supp. 2d 998

(M.D. Ala. 2007) (Alabama law does not regard losses of business income as

“tangible property damage” for purposes of determining whether a policy covers

such loss); State Farm Fire & Cas. Co. v. Middleton, 65 F. Supp. 2d 1240 (M.D.

Ala. 1999) (landlord’s interference with a retail store’s credit was not “physical

damage to or destruction of tangible property”).

      Alabama’s interpretation of “direct physical loss of or damage to covered

property” is consistent with other jurisdictions which, using the same ‘ordinary

meaning’ standard, have construed the same or similar words to mean a physical

change in the insured’s property. See, e.g., Universal Image Prod., Inc. v. Federal

Ins. Co., 475 F. App’x 569, 573 (6th Cir. 2012) (applying Michigan law, construing

“direct physical loss or damage” as requiring “tangible damage” to the

policyholder’s property, equating to “physical loss”); Mama Jo’s, Inc. v. Sparta Ins.

Co., No. 17-cv-23362-KMM, 2018 WL 3412974, at *9 (S.D. Fla. June 11, 2018) (“a

direct physical loss ‘contemplates an actual change in insured property then in a

satisfactory state, occasioned by accident or other fortuitous event directly upon the

property causing it to become unsatisfactory for future use or requiring that repairs

be made to make it so”); MRI Healthcare Ctr. of Glendale, Inc. v. State Farm Gen.

Ins. Co., 115 Cal. Rptr. 3d 27, 37–38 (Cal. Ct. App. 2010) (“A direct physical loss

contemplates an actual change in insured property then in a satisfactory state,



                                         16
       Case 7:20-cv-00465-LSC Document 19 Filed 07/21/20 Page 17 of 24



occasioned by accident or other fortuitous event directly upon the property causing

it to become unsatisfactory for future use or requiring that repairs be made to make

it so.”); Mastellone v. Lighting Rod Mut. Ins. Co., 175 Ohio App. 3d 23, 884 N.E.2d

1180, ¶ 68 (holding “physical loss to property” language in insuring agreement

requires harm to the structural integrity of the property); see also 10A Steven Plitt,

et al., COUCH ON INSURANCE § 148:46 (3d ed. 2019) (“The requirement that the

loss be ‘physical,’ given the ordinary definition of that term is widely held to exclude

alleged losses that are intangible or incorporeal and, thereby, to preclude any claim

against the property insurer when the insured merely suffers a detrimental economic

impact unaccompanied by a distinct, demonstrable, physical alteration of the

property.”) Thus, under its plain meaning, “direct physical loss of or damage to

covered property” means that coverage is not triggered by the mere presence of virus

germs that make no alteration to tangible property.

      Recent early rulings in other COVID-19 business interruption suits are also

consistent with Alabama law on this issue. The Southern District of New York

denied a request for a preliminary injunction (thus finding no likelihood of success

on the merits) finding business losses from COVID-19 did not equate to property

damage. The case involved a publishing house in New York City which sought

payment of benefits under a Businessowner’s policy for COVID-19 losses. See

Social Life Magazine v. Sentinel Ins. Co., Ltd., No. 20-cv-3311 (VEC) (S.D.N.Y.



                                          17
       Case 7:20-cv-00465-LSC Document 19 Filed 07/21/20 Page 18 of 24



argued May 13, 2020). Judge Valerie E. Caproni conducted a preliminary hearing

on May 13, 2020, focusing on whether the plaintiff had demonstrated “direct

physical loss of or damage to insured property requirement.” She rejected the notion

that the presence of virus in a community equates to property damage. See id., Oral

Argument Transcript attached as Exhibit B. She commented, “[the virus] damages

lungs. It doesn’t damage printing presses.” (Ex. B, Transcript at 5). The cause of the

damage (even if present in the business) is “that the governor has said you need to

stay home. It is not that there is any particular damage to your specific property.”

(Id. at 8). The same is true for Wagner.

      More recently, Michigan Circuit Court Judge Joyce Draganchuk granted an

insurer’s motion for summary judgment in a case involving a claim for lost profits

sustained by a restaurant due to closure orders. The Court held oral argument on July

1, 2020. See Gavrilides Management Co. v. Michigan Insurance Co., No. 20-258-

CB (Ingham County Circuit Court, Lansing, Michigan), Oral Argument Transcript

attached as Exhibit C. Judge Draganchuk considered the phrase “direct physical loss

of or damage to property” finding it synonymous with “something that physically

alters the integrity of the property.” (Ex. C at 19-20). She also concluded (as did

Judge Caproni), that “a virus can’t cause physical loss or damage to property because

virus’ harm people, not property.” (Id. at 21).




                                           18
       Case 7:20-cv-00465-LSC Document 19 Filed 07/21/20 Page 19 of 24



      A dismissal would thus be in order even if Wagner could show that its

premises were contaminated with COVID-19 germs and required some type of

cleaning or disinfecting (which is not alleged). Such cleaning and disinfecting is not

“physical damage” to property and is, at most, an economic loss. See Universal

Image Prod., Inc. v. Federal Ins. Co., 475 F. App'x 569, 573 (6th Cir. 2012); Mama

Jo’s, Inc. v. Sparta Ins. Co., 2018 WL 3412974, at *9 (S.D. Fla. June 11, 2018). In

short, the damage alleged by Wagner is strictly economic, not physical, which does

not trigger coverage under its policy.

      Wagner’s Fourth Amended Complaint contains some paragraphs that cite an

extrinsic document issued by the Insurance Services Office (ISO) in conjunction

with the introduction of a “virus exclusion” form in 2006. (Doc. 17 at 8-14). Wagner

offers the self-serving conclusion that “ISO’s amendment concedes that viral

contamination is property damage,” which is a mischaracterization. (Doc. 17 at 12,

¶19). This is a moot point, however, since Wagner has not alleged the presence of

any virus germs on its property. These new paragraphs appear to serve no other

purpose than to camouflage the fact that Wagner’s complaint (now in its fifth

version) fails to allege an actual injury to its property caused by the virus.

      Wagner’s policy also contains a number of express exclusions that would bar

coverage even if COVID-19 germs had been found in the store. Examples include

(without limitation) the Pollution Exclusion, Building Ordinance Exclusion,



                                          19
       Case 7:20-cv-00465-LSC Document 19 Filed 07/21/20 Page 20 of 24



Governmental Action Exclusion, Consequential Losses Exclusion, and Acts or

Decision Exclusion. (See Ex. A at 47–49). However, the Court need not consider

these exclusions since Wagner has not alleged the presence of any virus germs. The

main insuring agreement thus is not triggered (requiring “direct physical damage or

loss”) and Defendants need not rely on those exclusions as grounds for dismissal.

However, Defendants expressly reserve and do not waive the right to assert those

provisions if placed at issue.

III.   Wagner’s claims for breach of contract and bad faith (Counts II, III, and
       IV) must be dismissed absent a prima facie right to contractual benefits.
       Wagner’s Fourth Amended Complaint, in order to state a common law claim

in contract or tort, must allege at least a colorable right to contract benefits; but its

own allegations demonstrate otherwise. “An insurance policy is a contract,” Medlock

v. Safeway Ins. Co., 15 So. 3d 501, 509 (Ala. 2009), so “[g]eneral rules of contract

law govern an insurance contract,” Safeway Ins. Co. v. Herrera, 912 So. 2d 1140,

1143 (Ala. 2005). An element of breach of contract is “the defendant’s

nonperformance” of its obligations under the contract. Armstrong Bus. Servs., Inc.

v. AmSouth Bank, 817 So. 2d 665, 673 (Ala. 2001).

       First, Auto-Owners has no contractual relationship with Plaintiff—as the

policy on its face demonstrates that Owners issued the policy. See (Ex. A at 8). As

the Complaint correctly acknowledges, Owners and Auto-Owners are separate

entities. (Doc. 17 at 3, n. 3; Docs. 17-2- 17-5). It is axiomatic that insurance policies


                                           20
       Case 7:20-cv-00465-LSC Document 19 Filed 07/21/20 Page 21 of 24



are contracts, and that contractual privity is required to maintain a breach of contract

(or bad faith) action against an insurer. See Safeway Ins. Co. of Alabama v. Herrera,

912 So. 2d 1140, 1143 (Ala. 2005). Auto-Owners, therefore is due to be dismissed

from this action for this reason alone.

      Regardless, as demonstrated previously, the policy does not afford benefits to

Wagner where its alleged business losses were a result of civil authority orders, not

“direct physical loss of or damage to property.” Absent coverage, Defendants could

not have breached and did not breach the insurance contract by declining to pay

Wagner’s claim. The Court should thus dismiss the breach of contract count. See

Robinson v. Liberty Mut. Ins. Co., 958 F.3d 1137 (11th Cir. 2020) (affirming the

dismissal of breach of contract and bad faith claims under Rule 12(b)(6), where the

ordinary meaning of the terms of an insurance policy excluding coverage for

“insects” and “vermins” required dismissal); see also Goldberg v. National Union

Fire Ins. Co., 143 F. Supp. 3d 1283, 1291 (S.D. Fla. 2015)(“… Courts routinely

dismiss complaints for failure to state a claim when a review of the insurance policy

and the underlying claim for which coverage is sought unambiguously reveals that

the underlying claim is not covered”).

      Moreover, since Wagner has not pled plausible facts to establish a breach of

the insurance contract, there can be no cause of action for bad faith. See Acceptance

Ins. Co. v. Brown, 832 So. 2d 1, 16 (Ala. 2001) (“[C]ontractual liability is a



                                          21
       Case 7:20-cv-00465-LSC Document 19 Filed 07/21/20 Page 22 of 24



prerequisite for liability for bad faith. Therefore, one who cannot prove she was

entitled to benefits under an insurance policy cannot recover on a bad faith claim);

see also State Farm Fire & Cas. Co. v. Brechbill, 144 So. 3d 248, 257 (Ala. 2013).

IV.   Alabama does not recognize causes of action for negligent or wanton
      claims handling (Count V).
      Wagner’s claim for negligent or wanton failure to investigate (Count V of the

Fourth Amended Complaint) is due to be dismissed for the additional reason that

Alabama does not recognize a cause of action for negligent or wanton handling of

insurance claims. As this Court has previously noted, “[t]he Alabama Supreme Court

‘has consistently refused to recognize a cause of action for the negligent handling of

insurance claims, and it will not recognize a cause of action for alleged wanton

handling of insurance claims.” Lawson v. Fed. Ins. Co., No. 4:17-CV-01387-SGC,

2018 WL 6171430, at *5 (N.D. Ala. Nov. 26, 2018) (citing Kervin v. S. Guar. Ins.

Co., 667 So. 2d 704, 706 (Ala. 1995)); see also Hillery v. Allstate Indem. Co., 705

F. Supp. 2d 1343, 1366–67 (S.D. Ala. 2010) (finding claim for negligent

investigation not cognizable under Alabama law).

                                   CONCLUSION
      Wagner’s Fourth Amended Complaint shows on its face that its “business

interruption” claim does not fall within the risks insured under its policy. It therefore

is due to be dismissed.




                                           22
       Case 7:20-cv-00465-LSC Document 19 Filed 07/21/20 Page 23 of 24



                                      Respectfully submitted,

                                       /s/ Forrest S. Latta
                                      Forrest S. Latta
                                      forrest.latta@burr.com
                                      S. Greg Burge
                                      gburge@burr.com
                                      Robert S. Given
                                      rgiven@burr.com
                                      Katherine West
                                      kwest@burr.com

OF COUNSEL:
BURR & FORMAN LLP
Forrest S. Latta
S. Greg Burge
Robert S. Given
Katherine West
420 North 20th Street, Suite 3400
Birmingham, AL 35203
Tel: 205-251-3000




                         CERTIFICATE OF SERVICE
      I hereby certify that I have served a copy of the foregoing document by Notice
of Electronic Filing, or, if the party served does not participate in Notice of
Electronic Filing, by U.S. First Class Mail, hand delivery, fax or email on this the
21st day of July, 2020:

      Ted Colquett
      ted@colquettlaw.com
      COLQUETT LAW, LLC
      Post Office Box 59834
      2917 Central Avenue, Suite 305
      Birmingham, AL 35259-0834




                                        23
Case 7:20-cv-00465-LSC Document 19 Filed 07/21/20 Page 24 of 24



R. Matt Glover
mglover@princelaw.net
PRINCE GLOVER HAYES
1 Cypress Point
701 Rice Mine Road North
Tuscaloosa, AL 35406

                            /s/ Forrest S. Latta
                            OF COUNSEL




                              24
